UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6053



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

SHAHRAM GRANMAYEH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
95-452-S, CA-96-3684-S)


Submitted:   April 17, 1997                  Decided:   May 2, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Shahram Granmayeh, Appellant Pro Se. Harvey Ellis Eisenberg, As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shahram Granmayeh seeks to appeal the district court's order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997), and his motion for reconsideration. We have reviewed

the record and the district court's opinion and find no reversible
error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.* United
States v. Granmayeh, Nos. CR-95-452-S; CA-96-3684-S (D. Md. Dec. 5,

1996; Dec. 18, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




    *
        We deny Granmayeh's motion for expedited treatment as moot.

                                 2